Response to Arguments
           Applicant's arguments filed on 04/02/21 have been fully considered but they are not persuasive.  
Applicant Argument:
Applicant respectfully traverses the Restriction Requirement and requests reconsideration of the same.
Response to Arguments:
Newly amended claims 1-3, 5-6, 21-22, 24, 26, 28-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
See the table below for the comparisons between (original/previously filed of independent claim 1 vs newly amended of independent claim 1) in view of independent claim 7
1.    (Previously presented) A method comprising:
determining, by a wireless router comprising at least one antenna and based on a user identifier associated with a user device, that the user device is located at a first position associated with a path of at least one wireless connection beam from the at least one antenna; and 
causing, by the wireless router, the path to direct, based on the user identifier, to a 

determining, at a first time, that a device identifier is associated with a wireless device at a second position; and
causing, by a wireless router, an antenna to move, based on the device identifier, within a spherical housing so as to direct a wireless beam from a first position to the second position, wherein the spherical housing comprises a first port associated with the first 
Newly/Currently Amended) A method comprising:
determining, by a wireless router comprising at least one antenna and at different times, different locations at which a user device is located;
storing, based on the determining, a wireless beam configuration schedule indicating, for the different times and the different locations, different configuration information for at least one wireless connection beam from the at least one antenna; and
causing, by the wireless router, based on the wireless beam configuration schedule, and based on a current time, the at least one wireless connection beam to direct from a second position to a first position.
7.    (Previously Presented) A method comprising:
determining, at a first time, that a device identifier is associated with a wireless device at a second position; and
causing, by a wireless router, an antenna to move, based on the device identifier, within a spherical housing so as to direct a wireless beam from a first position to the second position, wherein the spherical housing comprises a first port associated with the first position and a second port associated with the second position.


In addition, the Examiner would like to draw attention to the above underlined newly amended claim limitation(s) which have changed the scope of the claim invention and now it’s (i.e., the newly amended claim 1 is directed to a router that is involved with some sort of database/table rather than the router to discover user device based on its’ identifier within the premises to provide service(s) accordingly). So, neither this is a small amendment nor aligned with the previously filed claimed subject matter and/or the other set of independent claim(s). Therefore, it causes serious burden on the Examiner to perform search and examination of all the claims in an application. Thus, for the above reasons, the Examiner maintain the rejection.

See the table below for the comparisons between original/previously filed of independent claim 21 vs newly amended of independent claim 21 in view of independent claim 7

21. (Previously presented) A method comprising:
determining, by a first wireless router and based on detecting a user identifier associated with a user device, that the user device is located in a path of a first wireless connection beam from at least one antenna of the first wireless router, wherein the path is directed to a first port of the first wireless router; and
causing, by the first wireless router, based on the user identifier, and based on detecting the user device at a second position in line with a 

determining, at a first time, that a device identifier is associated with a wireless device at a second position; and
causing, by a wireless router, an antenna to move, based on the device identifier, within a spherical housing so as to direct a wireless beam from a first position to the second position, wherein the spherical housing comprises a first port associated with the first 
 A method comprising:
determining, by a first wireless router, that a second wireless router is located in a path of a first wireless connection beam from at least one antenna of the first wireless router, wherein the path is directed to a first port of the first wireless router; and
causing, by the first wireless router and based on the determining, the path to direct to a second port of the first wireless router.
7.   (Previously Presented) A method comprising:
determining, at a first time, that a device identifier is associated with a wireless device at a second position; and
causing, by a wireless router, an antenna to move, based on the device identifier, within a spherical housing so as to direct a wireless beam from a first position to the second position, wherein the spherical housing comprises a first port associated with the first position and a second port associated with the second position.


In addition, the Examiner would like to draw attention to the above underlined newly amended claim limitation(s) which have changed the scope of the claim invention and now it’s directed to a totally different and/or distinct from the invention originally claimed (i.e., the newly amended claim 21, is directed now about two new different network router that are introduced to communicate directly in between to perform the previously filed claim subject matters/steps rather than a single router to discover the user device within the premises to provide service(s) accordingly). So, neither this is a small amendment nor aligned serious burden on the Examiner to perform search and examination of all the claims in an application. Thus, for the above reasons, the Examiner maintain the rejection.

Applicant Argument: 
           Hara-Wilhelmsson-Langlois does not teach or suggest the term “an antenna to move” as recited in claim 7. 

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0028]) of Wilhelmsson, for example: the network node 2 obtains information about that it is likely that a number of users interested in the broadcast transmission are located in a certain area or a certain direction. As an example of this embodiment, the network node 2 is configurable to steer the beam to cover one of two areas (e.g. herein it’s considered the same as the moving the antenna). The network node 2 may for example steer a beam (e.g. moving the antenna beam) to either cover the entrance of a building or to cover a specific conference area of the same building. At certain times, the network node 2 can choose to broadcast in the direction of the entrance. This could for instance be triggered by the time of day or it could be triggered by information from other network nodes that there are many potentially interested users in that area. Similarly, the beam can be directed towards the conference area when the network node 2 gets an indication, or triggering information, that the people have moved to that area. Again, such triggering information may be based on the time of the day, or it may be based on information from other network nodes (herein it’s considered same as causing, by a wireless router, an antenna to move, so as to direct a wireless beam from a first position to the second position).
Thus, for the above reason, the prior art meet the claim limitation.

Applicant Argument:
           Hara-Wilhelmsson-Langlois- Silver does not teach or suggest the term “detecting a first user device and a second user device,” and “determining, by the wireless router, to follow the first user device based on a determination that the first user device has a higher priority than the second user device.” The Office Action alleges Wilhelmsson and Silver teach or suggest these claimed features. However, neither Wilhelmsson nor Silver teaches or suggests “a determination [of]... priority..much less the claim features.” as recited in claim 14. 

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0085-0097]) of Silver, for example: any mobile device that enters the school zone can attach to the femtocell, and once connected with the femtocell, the mobile device will automatically be subject to restriction policies in accordance with the rules (e.g. during the school zone restriction period when the lights are flashing, restrict all incoming/outgoing calls, outgoing texts and mobile data requests, 
[0085] When the user makes or receives calls or text messages or originates mobile data, the network will request their permission to proceed and by doing so the user is acknowledging that they are in compliance with the local regulations (i.e., that they are not the driver of a motor vehicle at the time of the event - i.e., first user as passenger/pedestrian ‘not a driver’ vs a second user who is driver). The mobile user's acknowledgement is recorded in the system as an event, and can be later retrieved should the user have been found to be driving in violation of the rules….. Note that in some cases, calls or texts to or from emergency numbers such as 911 will always override these policies. For pedestrians or drivers that are regularly in the school zone during the restriction periods, the system can enable them to use override codes to be able to record their acknowledgements that they are not driving without having to go through the steps of responding to a confirmation message. These override capabilities can also be enabled for RDS subscribers, so that they are able to override the system in an emergency, if they are not the driver of the vehicle, or for other reasons while ensuring that their decision to override is recorded by the system… For example, if the subscriber is also an RDS subscriber (i.e., RDS subscriber is considered as the first user vs a second user who is not a RDS subscriber) and the system has been able to determine that they are in their vehicle within the school zone and that the vehicle is stopped or traveling below the threshold above which the restrictions normally apply, then the system can automatically enable calls and/or texts or mobile data to be utilized by the user without having to go through the steps of responding to a confirmation message (herein “a determination [of]... priority..much less the claim features.” as recited in claim 14).


The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
           As an initial matter, Examiner initiated an interview with Mr. Steve Chang (Reg#42,402) to expedite prosecution of the present application. During the interview, an overview of the invention was presented and proposed claim amendments were discussed, which Examiner 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415